On Petition for a Rehearing.
Howard, C. J.
Counsel for appellants, in their petition and brief for a rehearing of this case, contend that the court erred in holding that the act amendatory of section 4045, R. S. 1881 (Acts 1889, p. 82), is not unconstitutional, as bei'ng special, and in holding that such amendatory act operates alike upon all persons under the same circumstances.
Notwithstanding the effort of counsel to distinguish this case from that of Gilson v. Board, etc., 128 Ind. 65, we are still of the opinion that the. ruling in that case controls this decision.
“In that act,” as counsel say, “whatever privileges are given to one township in which a toll road is located are likewise given, upon the same terms and conditions, to all other townships in which toll roads are located.”
May we not say that in this act whatever privileges are *231given to one township in which aid has been voted to railroads, are likewise given, upon the same terms and conditions, to all other townships in which aid has been voted to railroads?
We confess that we are unable to see a distinction. The classification is complete; the very fact that townships have heretofore granted aid to railroads, sets them apart as a distinct class interested in the completion of such railroads. The Legislature has merely recognized, not made, the classification, and has authorized such townships, if it should be all the townships of the State, to go on and complete the work which they have already begun.
Neither the purchase of toll roads nor the voting of aid in the reconstruction of railroads, is one of the cases enumerated in section 22 of article 4 of the constitution, forbidding local or special laws; and it is left to the judgment of the Legislature, under section 23 of that article, to say what laws in other cases are general. The two acts in question, the Legislature has judged to be general. Even, however, if the Legislature should be of opinion that this was a case where a general law could not be made applicable, and that nevertheless a law covering the case ought to be enacted, still the law would not be unconstitutional; for it is the Legislature itself that in such a case determines whether a general law may be made applicable or not. Gentile v. State, 29 Ind. 409; Wiley v. Corporation of Bluffton, 111 Ind. 152; State, ex rel., v. Kolsem, 130 Ind. 434.
In the case before us, we are of opinion that the law is general, and not local or special; but the decision of that question was for the Legislature.
The authorities cited from other jurisdictions are not in point. We must be guided by the provisions of our *232own constitution; and .such laws as this in question have always been held constitutional by this court.
Filed Mar. 29, 1894.
The petition for a rehearing is overruled.